Title: To George Washington from the Pennsylvania Committee of Safety, 2 September 1775
From: Pennsylvania Committee of Safety
To: Washington, George



Sir
Philadelphia September 2nd 1775

We receiv’d last night Mr Reeds Letter of the 24th ult. respecting Major French & the Gentn made Prisoners with him & you will find by what we wrote by Capt. Willing & Capt. Wharton, those Prisoners were sent off for your Camp long before the receipt of this letter, The Cloathing taken with them we had declared in a Certificate given Major French was detained untill the meeting of Congress on the 5th of this month to be disposed of as they may direct, consequently we cannot Consistantly send it forward without their order, but we will lay the matter before them the first day of their meeting and follow such directions as they think proper to give. It is with great concern we learn your want of further supplys of Powder & altho. we are farr from being well provided for our own defence; Yet being extreamly anxious to promote your success, We dispatch herewith Two Tons of Powder which we hope will arrive safe & soon to your Command. We are Sir Your Obediennt humble Servts

Signed by order & on behalf of the Committee of Safety
Robt Morris, President pro tempore

